Citation Nr: 1800922	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1984 to February 1988. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a head injury.  The current agency of original jurisdiction (AOJ) is the VA RO in Reno, Nevada.  A claim for service connection for a head injury was received in August 2008. 

In February 2014, the Board, in pertinent part, remanded the issue on appeal for scheduling of a Board hearing pursuant to the Veteran's request.  See e.g., May 2010 substantive appeal (on a VA Form 9).  In May 2014, the Veteran testified at a Board hearing before a Veterans Law Judge at the local RO in Reno, Nevada (Travel Board hearing).  A transcript of the hearing is of record.  The Veterans Law Judge who held the 2014 hearing is no longer employed by the Board.  In July 2016, the Board issued a letter to the Veteran informing him that he had a right to a new hearing before the Veterans Law Judge who would decide his case.  See 38 U.S.C. § 7107(c) (2012).  The Veteran subsequently indicated that he wished to appear at a hearing before a Veterans Law Judge via videoconference at the local RO.  

In August 2016, the Board remanded the issue on appeal for scheduling of a hearing before the Board.  In October 2017, the Veteran testified at a Board videoconference hearing at the local RO in Reno, Nevada, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.    

Pursuant to December 2014 remand instructions, the Veteran was afforded a VA examination in February 2015 to assist in determining the nature and etiology of the claimed TBI residuals.  The Board finds that the February 2015 VA examination report is thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand orders (i.e., scheduling the requested Board hearings and the VA examination).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     


FINDING OF FACT

The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, any current diagnosed TBI residuals.


CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in September 2008, prior to the initial adjudication of the claim in July 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, a February 2015 VA examination report, a copy of a March 2013 decision review officer (DRO) hearing transcript, copies of the May 2014 and October 2017 Board hearing transcripts, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in February 2015.  In an April 2015 written statement, the Veteran contended generally that the VA examiner was false in his report and did not record the correct dates for the onset of the head injury and the mental disorder the Veteran claims stems from that disorder.  (The Veteran is separately service connected for depression.)    

At the October 2017 Board hearing, the Veteran testified that the VA examiner asked him a few questions but did not conduct a medical examination or otherwise examine his head.  The Veteran testified that, while there was a series of questions, no testing was performed.  See Board hearing transcript at 10.  The Veteran contended that a new examination was warranted to "see what's going on with [his] body."  See id. at 5-6.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran contended that the VA examiner did not conduct the appropriate testing, the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  

Review of the February 2015 VA examination report reflects that the VA examiner personally interviewed and examined the Veteran, including eliciting a history, reviewed the evidence of record, conducted an assessment of cognitive impairment and other residuals of TBI, and provided opinions with supporting rationale.  To the extent the Veteran contends that the VA examiner did not perform sufficient testing at the time of the VA examination, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience as to what medical testing is necessary in diagnosing TBI residuals.  The VA examiner completed the relevant sections on the disability benefits questionnaire.  As such, the Board finds that the February 2015 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  

The Veteran testified at an October 2017 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal, what was generally required for service connection, and suggested the importance of submitting a medical nexus opinion relating the current TBI residual symptoms to a current diagnosis.  

The Veteran presented evidence of symptoms of cognitive impairment as well as psychiatric symptoms claimed as residuals of an in-service TBI and testified as to onset of the reported symptoms and symptoms during service.  Further, the Veteran was provided a VA examination that provides additional evidence on the question of whether any currently diagnosed TBI residuals are related to service.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.		 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  




Service Connection for TBI Residuals

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Board finds that the weight of the evidence is against a finding that the Veteran has current TBI residuals and/or residuals of an in-service head injury; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) (2017) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

The Veteran contends that he sustained a head injury during service, and has current TBI residuals.  In a September 2008 written statement, the Veteran contended that he received a head injury during service resulting in a scar on the left side of the forehead and blurred vision in the left eye.  See also May 2010 substantive appeal (on a VA Form 9).  At the March 2013 DRO hearing, the Veteran testified that he was hit in the head, causing a laceration and him to see stars while playing football during service.  See also May 2014, October 2017 Board hearing transcripts.  The Veteran endorsed a concussion following the head injury, but denied losing consciousness.  The Veteran contended that he experiences vision problems related to the head injury.   

The Veteran also contends that in-service head injury in 1986 caused the subsequent development of a mental disorder.  See October 2014 and April 2015 written statements.  In a March 2014 written statement, the Veteran contended that he developed anxiety in 1987 following the in-service head injury.  The Veteran contends that the head trauma caused the anxiety and depression diagnosed after service in 2002.  At the October 2017 Board hearing, the Veteran testified that he experienced depression, numbness and tingling in the arms and shoulders, and forgetfulness as residuals of the in-service TBI. 

Initially, the evidence of record demonstrates a head injury during service.  September 1986 service treatment records note that the Veteran was struck in the forehead while playing football, but did not experience loss of consciousness.  A laceration was sutured closed; however, an in-service instance of a head injury does not mandate that service connection be granted for TBI residuals.  Rather, the in-service head injury must be shown to have caused a current disability.  

To the extent that the Veteran contends that he experiences psychiatric symptoms, to include depression and anxiety, caused by the in-service head injury, see e.g., October 2017 Board hearing transcript, service connection has already been established for depression (also claimed as anxiety) effective August 6, 2008.  See January 2013 and April 2015 rating decisions.  Psychiatric symptoms, including anxiety and depression, are already contemplated by the disability rating assigned.      

Additionally, to the extent that the Veteran contends that he experiences headaches and a left eye disorder caused by the in-service head injury, see March 2013 claim,  March 2013 DRO hearing transcript, service connection for headaches and a left eye disorder as secondary to an in-service head injury has been specifically denied.  See January 2014 rating decision.  Further, an October 2012 VA examination report notes a history of a facial laceration in 1986 without residual ocular sequelae.  The October 2012 VA examiner opined that the Veteran's vision problems were less likely than not incurred in or caused by the in-service forehead laceration in September 1986.  The VA examiner opined that the Veteran's complaint of blurred vision without spectacle correction is related to refraction error and unrelated to the history of trauma. 

Further, the Board finds that the weight of the evidence is against a finding that the Veteran has current disability of TBI residuals and/or disabling residuals of the in-service head injury.  A January 1988 service physical examination report notes that the Veteran was neurologically clinically normal.  A scar on the left central forehead was noted.  On an associated report of medical history, the Veteran denied a history of a head injury, frequent or severe headaches, periods of unconsciousness, and loss of memory or amnesia.     

Post-service treatment records do not reflect treatment for TBI residuals.  A May 2014 VA treatment record notes that the Veteran denied a history of head trauma, TBI, and loss of consciousness.  At the March 2013 DRO hearing, the Veteran denied being treated for residuals since the in-service head injury or being diagnosed with a traumatic brain injury.  See also October 2017 Board hearing transcript. 

At the February 2015 VA examination, the Veteran reported a history of a head injury in 1986 during service when he was struck in the head and was dazed for a few minutes.  The Veteran denied any loss of consciousness.  The Veteran reported current depression and short-term memory issues. 

After considering the in-service head injury, current and past symptoms and treatment, and current examination findings, the February 2015 VA examiner opined that the Veteran did not meet the criteria for TBI or a head injury consistent with a TBI.  The VA examiner noted that, although the Veteran reported a head injury after which he was dazed for a few minutes, the injury report from 1986 does not indicate a head injury with loss of consciousness (LOC), alteration of consciousness (AOC), or post traumatic amnesia (PTA), nor does the report mention post-concussive symptoms associated with TBI.  The VA examiner further noted that the 1988 service separation physical examination report does not mention a period of loss of consciousness, alteration of consciousness, or amnesia, and frequent and severe headaches were also denied.  The VA examiner concluded that the Veteran does not have any subjective symptoms or mental, physical, or neurological conditions or residuals attributable to a TBI, as the evidence of record does not show chronic residuals that have persisted since leaving service that could be attributed to a previous head injury that resulted in a TBI.     


The February 2015 VA examiner reviewed the claims file, interviewed the Veteran, and conducted an examination, in coming to the conclusion that the Veteran's currently reported cognitive impairment (memory loss) and other reported symptoms were not related to active service, to include the in-service TBI.  The VA examiner had the requisite medical expertise to render this opinion and provided a sound rationale for the opinion.  As such, the Board finds the February 2015 VA examination report to be highly probative.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  The Board finds that the weight of the evidence in this case is against finding current diagnosed TBI residuals at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  

Finally, the Veteran has contended throughout the course of this appeal that the claimed cognitive impairment (memory loss), depression, and anxiety are related to the in-service TBI.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be 

competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,	 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Board does not find that the Veteran has the requisite medical knowledge, training, or experience to be able to render a competent medical opinion that the in-service head injury caused the claimed symptoms or whether he has any current TBI residuals.  The question of causation of a neurological or cognitive disorder involves knowledge of a complex and nonvisible body system (neurological system), an understanding of how injury to the neurological system or brain could result in vision problems, psychiatric symptoms, or cognitive impairment, and knowledge of multiple other causes of symptoms of the same so as to eliminate other etiologies and differentiate these symptoms from non-service-related etiologies.  Based on the above, the Board does not find the Veteran competent to provide an opinion of nexus between any claimed symptoms and the in-service head injury, particularly in light of the February 2015 VA examination report noting no current TBI residuals. 


For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current TBI residuals.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R.	 § 3.102.


ORDER

Service connection for residuals of a traumatic brain injury is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


